Mr. Justice Gabbert
delivered the opinion of the court:
In an action by the vendee to recover damages based upon false and fraudulent representations respecting property purchased, the agreed price therefor is competent, but not conclusive, evidence of its value if it had been as represented by the vendor, and is sufficient to submit the case to a jury upon that question. — Long v. Davis, 136 Iowa, 734, 114 N. W. 197; Page v. Parker, 43 *408N. H. 363, 80 Am. Dec. 172; Houghton v. Carpenter, 40 Vt. 588; 20 Cyc. 146; 14 A. & E. Ency. 188.
It is urged that because tbe verdict relating to tbe fraud and deceit of defendant was in tbe present tense it is impossible to tell what tbe jury bad in mind on this subject; that they may have referred to bis conduct in defending tbe action or in giving testimony, or in bis dealings with tbe plaintiff subsequent to tbe trade. In other words tbe verdict did not contain that statement which tbe statute requires as a condition precedent to vest tbe court with authority to award a body execution. Tbe statute (sections 3024, 3025, R. S. 1908) provides in substance, that in actions founded upon tort, if tbe verdict is in favor of plaintiff, and shall state that in committing tbe tort complained of, tbe defendant was guilty of either malice, fraud, or willful deceit, tbe plaintiff may bave an execution against tbe body of tbe defendant. Tbe action was in tort. Tbe court instructed tbe jury that if they found for plaintiff and should further find that defendant was guilty of either fraud or willful deceit, they should so state in their verdict. In these circumstances, it is clear tbe jury meant by their verdict that defendant was guilty of fraud and willful deceit respecting tbe representations of which plaintiff complained, in making tbe false statements be did with respect to the property which plaintiff received. When tbe language of a verdict in connection with tbe record, conveys tbe clear intention of tbe jury it is sufficient.
Tbe judgment of tbe District Court is affirmed.

Judgment affirmed.

Chief Justice Musser and Mr. Justice Htt.t. concur.